IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 387 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DONTE MOSLEY,                               :
                                            :
                   Respondent               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 714 MAL 2015
                                            :
                   Respondent               :
                                            : Cross Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DONTE MOSLEY, CROSS                         :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.